Citation Nr: 1214003	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left ankle snapping peroneal tendon.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left shoulder disorder.  

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right shoulder disorder.  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Veteran submitted a timely substantive appeal to the Board via a VA Form 9, on which he indicated that he wanted a Board hearing at central office in Washington, D.C.  The Veteran was scheduled for a central office hearing for March 29, 2012.  However, in a personal statement received by the Board in April 2012, the Veteran indicated that he was unable to travel to the Board's central office in Washington, D.C. for the hearing, and requested that he be scheduled for a video conference hearing in lieu of the central office hearing.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).  In light of the Veteran's request, and because the RO schedules video conference hearings, a remand of this matter to the RO is warranted.  

In view of the foregoing, to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a video conference hearing at the Houston, Texas, Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.  

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


